DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/19, 4/24/20 and 1/27/22 have been considered by the examiner.

Drawings
The drawings were received on 10/8/19 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-10, 13-18 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by (JP 2016 165203 A (Denso Corp)).
             Denso Corp discloses a power converter in Figures 1-9.

In regard to claim 1. A filter module (51, 41, 43 in figure 1) for a power conversion device (1 in figure 9, see paragraph 6), comprising: a capacitor module (40, see paragraph 17), an inductor module (6), and a case member, wherein the capacitor module (40) includes: a positive-electrode side bus bar (45p) in which a positive-electrode terminal (P see paragraph 17) is formed, a negative-electrode side bus bar (45n) in which a negative-electrode terminal (N, see paragraph 17) is formed, and a plurality of capacitor elements (44) connected to the positive-electrode side bus bar (45p) and the negative-electrode side bus bar (45n), respectively, wherein the inductor module (6) includes: an inductor bus bar (51p), and a magnetic member through which the inductor bus bar (51p, see paragraph 24) is inserted, and wherein the case member (8a) includes: a first space (40) in which the capacitor module (40) is accommodated, and a second space (8b) in which the inductor module (6) is accommodated.  

In regard to claim 5. The filter module for a power conversion device according to claim 1, wherein the negative-electrode side bus bar (45n) includes a plurality of the negative-electrode terminals.  



In regard to claim 7.  The filter module for a power conversion device according to claim 1, wherein the inductor bus bar (51p) includes an input terminal and an output terminal, and wherein the input terminal is overlapped with the positive-electrode terminal (P) of the positive-electrode side bus bar (51p).  

In regard to claim 9. The filter module for a power conversion device according to claim 6, wherein the first space (40) and the second space (81b) are open in the same direction (Fig. 2 shows spaces for the capacitor and inductor modules).  

In regard to claim 10. The filter module for a power conversion device according to claim 1, wherein the case member has a notch in an opening of the second space (Figure 1 shows a small notch in the case member).  

In regard to claim 13. The filter module for a power conversion device according to claim 1, wherein the inductor bus bar (51p) includes a rising portion on one end side.

In regard to claim 14. The filter module for a power conversion device according to claim 1 wherein the case member includes a protruding portion which regulates movement of the inductor bus bar (51p).  

In regard to claim 16. The filter module for a power conversion device according to claim 6, wherein the case member has a metal plate in the wall (see paragraph 17 and 27)
In regard to claim 17. The filter module for a power conversion device according to claim 1, wherein, when the capacitor module (40) is accommodated in the first space (40) of the case 6PRELIMINARY AMENDMENTAttorney Docket No.: Q249312 Appln. No.: National Stage of PCT/JP2017/015922member, the positive-electrode side bus bar (45p) and the negative-electrode side bus bar (45n) of the capacitor module each include bus bar extension portions which extend outside the first space (see paragraph 17).  

In regard to claim 18. The filter module for a power conversion device according to claim 1, wherein a portion of the inductor bus bar of the inductor module is formed in a resin member by insert-molding (resin mold is also used see paragraph 17 and 27).  

In regard to claim 21.  The filter module for a power conversion device according to claim 7, wherein the inductor bus bar (51p) includes a rising portion on one end side.  


Allowable Subject Matter
Claims 2-4, 8, 11, 12, 19, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is allowed because the prior art of record fails to disclose or suggest a filter module for a power conversion device including the limitation” wherein, when the capacitor module is accommodated in the first space and the inductor module is accommodated in the second space, the negative-electrode side bus bar of the capacitor module is arranged on the inductor module side“ in addition to other limitations recited therein.

Claim 3 is allowed because the prior art of record fails to disclose or suggest a filter module for a power conversion device including the limitation “wherein, when the positive-electrode side bus bar and the negative-electrode side bus bar are connected to the plurality of capacitor elements, the positive-electrode terminal and the negative-electrode terminal are arranged to cross in three-dimension with each other“ in addition to other limitations recited therein.


Claim 4 is allowed because the prior art of record fails to disclose or suggest a filter module for a power conversion device including the limitation “wherein the case member comprises a case fixing portion with which the case member is fixed to the power conversion device, and wherein the negative-electrode terminal is fixed to the 

Claim 8 is allowed because the prior art of record fails to disclose or suggest a filter module for a power conversion device including the limitation “wherein the input terminal and the positive-electrode terminal, which are in a state of being overlapped with each other, are fixed to the power conversion device with a fastening member, wherein, between the input terminal and the positive-electrode terminal, a thickness of a terminal in contact with the fastening member is thicker than a thickness of another terminal“ in addition to other limitations recited therein.

Claim 12 is allowed because the prior art of record fails to disclose or suggest a filter module for a power conversion device including the limitation “wherein the inductor bus bar includes an input terminal, and wherein the input terminal is arranged at a position adjacent to the positive-electrode terminal of the positive-electrode side bus bar, and is bonded to a bent portion of the positive- electrode terminal“ in addition to other limitations recited therein.

Claim 22 is allowed because the prior art of record fails to disclose or suggest a filter module for a power conversion device including the limitation “wherein the case member includes a protruding portion which regulates movement of the inductor bus bar“ in addition to other limitations recited therein.
Claims 11, 19 and 20 depend upon an allowed dependent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taniguchi et al. (US 2020/0162051 A1) disclose a voltage filter and power conversion device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838